Dismissed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dora L. Adkins appeals the district court’s order dismissing her civil action. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Adkins v. Whole Foods Mkt. Grp., Inc., l:16-cv-00031-CMH-JFA (E.D. Va. Apr. 5, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this *978court and argument would not aid the decisional process.
DISMISSED